t c memo united_states tax_court thomas clarence and claudia ellen maloney petitioners v commissioner of internal revenue respondent docket no filed date thomas maloney and claudia ellen maloney pro sese felicia l branch for respondent memorandum opinion laro judge the parties submitted this case to the court without trial see rule petitioners petitioned the court to redetermine respondent’s determination of a dollar_figure deficiency in their federal_income_tax we must decide whether they may deduct as alimony a dollar_figure payment that thomas maloney petitioner made to his former wife we hold they may not section references are to the internal_revenue_code as applicable to the subject year rule references are to the tax_court rules_of_practice and procedure background all facts were either stipulated or found by the court from exhibits accompanying the stipulations of fact the stipulations of fact and the accompanying exhibits are incorporated herein by this reference and the parties’ stipulations of fact are found accordingly petitioners are cash_method taxpayers who resided in la grange park illinois when we filed their petition commencing this action they filed with respondent a joint federal_income_tax return on which they claimed a dollar_figure deduction for alimony paid to petitioner’s former spouse linda r maloney ms maloney ms maloney sued petitioner for divorce in a virginia circuit_court and on date the court finalized the divorce by way of a decree of final divorce virginia decree the virginia decree provides in relevant part as follows this cause came on this day to be heard upon the bill of complaint upon process served upon the defendant upon the answer and cross-bill of the defendant upon the report of james a evans commissioner in chancery and the matter was argued by counsel upon consideration whereof the court finds from the report independently of the admissions of the parties in the pleadings or otherwise the following facts that the parties are sui juris and neither is incarcerated that the defendant is a member of the armed_forces_of_the_united_states and is represented by counsel that the parties were lawfully married in new melle missouri on date that there were two children born of this marriage that the complainant was both domiciled in virginia and an actual good_faith resident of virginia on the date that this suit was instituted and for more than six months next preceding said date that this court has jurisdiction over the subject matter that the venue is proper that the written stipulation between the parties should be affirmed by the court and incorporated in this decree by reference and that the report of said commissioner should be confirmed in its entirety wherefore the court doth adjudge order and decree that the defendant be and he is herewith divorced from the complainant from the bonds of matrimony the court doth further adjudge order and decree that the complainant and the defendant both be denied spousal support the referenced stipulation the stipulation provides in relevant part as follows the husband covenants and agrees that upon his retirement from the united_states navy he will immediately take whatever steps are necessary to provide for the wife thirty-seven and percent of his retirement_funds in allotment form to be paid to her on a monthly basis at the same time he receives his sixty-two and percent portion thereof he further covenants to participate in the survivor benefit plan in order for the wife to be entitled to her thirty-seven and percent share of his retirement until such time as she dies the retirement payments to wife shall continue until her death notwithstanding the death of the husband petitioner separated but did not retire from the united_states navy on or around date and he was paid a lump- sum separation payment of dollar_figure in lieu of his retirement benefits from the united_states navy at or about that time ms maloney petitioned a court in illinois the state in which petitioner then resided ’ requesting that the court either enforce the virginia decree by requiring petitioner to pay to her percent of the lump-sum amount or modify the virginia decree to state explicitly that she was entitled to percent of any amount that petitioner received in lieu of his retirement benefits later in that year the illinois court entered an agreed order illinois order providing in relevant part as follows a that ms maloney shall keep as her sole property the sum of dollar_figure representing her share and division of the net funds received by petitioner from the united_states navy such division and transfer shall not be considered a taxable_event bob ms maloney shall hold petitioner free harmless and indemnified against any state or federal income taxes due and owing in connection with receipt by ms maloney of the aforesaid dollar_figure c petitioner shall keep as his sole property the sum of dollar_figure plus interest representing his share and division of the net funds received from the united_states navy ' ms maloney resided in florida at that time d petitioner shall hold ms maloney free harmless and indemnified against any state or federal taxes due and owing in connection with the gross amount_paid by the united_states navy to petitioner less the sum of dollar_figure which is the responsibility of ms maloney petitioner paid ms maloney the dollar_figure in discussion we must determine whether petitioners may deduct the dollar_figure payment as alimony respondent determined they could not petitioners must prove respondent’s determination wrong in order to prevail see rule a 290_us_111 see also preston v commissioner tcmemo_1999_49 affd in part revd in part and remanded 209_f3d_1281 11th cir an individual may generally deduct a payment made during the taxable_year to a former spouse to the extent it is alimony that is includable in the former spouse’s gross_income see sec_215 and b a payment is alimony that is includable ina former spouse’s gross_income when the payment is made in cash the payment is received by or on behalf of the former spouse under_a_divorce_or_separation_instrument the divorce_or_separation_instrument does not designate that the payment is not to be treated as alimony the former spouses reside in petitioners do not dispute that this payment is includable in their gross_income relying solely on their position that it was paid to ms maloney and is deductible as alimony separate households at the time the payment is made the former spouses do not file a joint_return and the liability for payment does not continue for any period after the former spouse’s death see sec_71 e each of these requirements must be met before a payor may deduct a payment as alimony the parties dispute only two of these requirements namely the third and sixth requirements set forth above we begin our analysis with the third requirement under which a payment is not treated as alimony if the divorce_or_separation_instrument designates that the payment is not includable in the recipient’s income under sec_71 or deductible by the payor under sec_215 see sec_71 b the instrument must contain a clear and explicit designation to that effect although it need not refer expressly to sec_71 or sec_215 see 112_tc_317 see also 125_f3d_551 7th cir affg tcmemo_1995_554 here we construe the virginia decree and the illinois order as designating the payment in question as nonalimony the virginia decree provides explicitly that petitioner and ms maloney shall both be denied spousal support the illinois order provides explicitly that petitioner’s transfer of the dollar_figure to ms maloney shall not be considered a taxable_event the virginia decree and the illinois order therefore designate that the dollar_figure payment is not alimony and instead represents a nontaxable division of marital assets we hold that petitioners may not deduct the dollar_figure payment as alimony we have considered all arguments for a contrary holding and find that it is unnecessary to reach them or that they are without merit decision will be entered for respondent
